DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 9-27 which are directed to a manner of operating the disclosed analysis device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 recites the limitation "the aqueous medium" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the aqueous medium" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reagent container" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 9 recites the limitation "the passage and/or the discharge" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the reagent container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 11 recites the limitation "the reagent container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 12 recites the limitation "the two outer sides" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the metallic coating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 depends from claims 9, 11, and 12.
Claim 15 depends from claim 9.
Claim 16 recites the limitation "the reagent container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 17 recites the limitation "the releasable mechanical and fluidic connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the reagent container" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 18 recites the limitation "the reagent container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 19 depends from claims 9 and 11.
Claim 20 depends from claims 9, 10, and 18.
Claim 21 recites the limitation "the two outer sides" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 depends from claims 9 and 11.
Claim 23 depends from claims 9, 11, and 19.
Claim 24 depends from claims 9, 10, 18, and 20.
Claim 25 recites the limitation "the reagent container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 26 recites the limitation "the reagent container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Claim 27 recites the limitation "the reagent container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one reagent container” is one way to resolve the indefiniteness issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (US 2007/0116599 A1, cited in IDS filed 05/07/2019).
Regarding claim 9, Walters discloses an analysis device for aqueous media (Fig. 1, see: analyzer 10), the analysis device comprising:
a detection unit (see: detector units 20a, 20b, 20c); and
at least one reagent container for reagents, standard solutions or cleaning solutions (see: reagent cartridges 36; Fig. 2; Fig. 9),
wherein said at least one reagent container is detachably connectable to the detection unit, for adding the reagents, standard solutions or cleaning solutions to the aqueous medium, which react with substances to be detected in the aqueous medium to form products that may be detected analytically by the detection unit (Fig. 3, see: interface between containers 43-45, and manifolds 47-49), and
(Fig. 4A, see: sealable caps 55, 56, and septum 54; Fig. 9, see: sealable cap 55 and septum 54).
Regarding claim 10, Walters further discloses the reagent container is designed as a cartridge (Fig. 4A) or bag (Fig. 9).
Regarding claim 11, Walters further discloses the reagent container comprises a plastic film material (Fig. 9; [0062], see: collapsible plastic-metal foil-plastic pouch body 63B).
Regarding claim 12, Walters further discloses the plastic film material is designed in multiple plastic layers, and one of the multiple plastic layers has a metallic coating and the two outer sides of the plastic film material are free of metallic coating (Fig. 11, see: two polystyrene outer clam-shell layers which are free of metallic coating, and inner plastic-metal-plastic pouch, which is encapsulated by the two outer clam-shell layers).
Regarding claim 13, Walters further discloses the metallic coating is gas-tight ([0061], see: multi-ply plastic and metal foil pouches were selected to minimize oxygen permeability).
Regarding claim 14, Walters further discloses the metallic coating is gas-tight ([0061], see: multi-ply plastic and metal foil pouches were selected to minimize oxygen permeability).
Regarding claim 15, Walters further discloses the detection device is an optical ([0005], see: detector adapted to detect luminescence of a reaction mixture in a reaction vessel) and/or electrochemical detection device ([0043], see: ISE detector 42).
Regarding claim 17, Walters further discloses the analysis device has a receiving unit for the releasable mechanical and fluidic connection of the reagent container (Fig. 3, see: interface between containers 43-45, and manifolds 47-49).
Regarding claim 18, Walters further discloses the reagent container comprises a plastic film material (Fig. 9; [0062], see: collapsible plastic-metal foil-plastic pouch body 63B).
Regarding claim 19, Walters further discloses the plastic film material is designed in multiple plastic layers (Fig. 9; [0062], see: collapsible plastic-metal foil-plastic pouch body 63B).
Regarding claim 20, Walters further discloses the plastic film material is designed in multiple plastic layers (Fig. 9; [0062], see: collapsible plastic-metal foil-plastic pouch body 63B).
Regarding claim 21, Walters further discloses the plastic film material is designed in multiple plastic layers, and one of the multiple plastic layers has a metallic coating and the two outer sides of the plastic film material are free of metallic coating (Fig. 11, see: two polystyrene outer clam-shell layers which are free of metallic coating, and inner plastic-metal-plastic pouch, which is encapsulated by the two outer clam-shell layers).
Regarding claim 22, Walters further discloses the plastic film material is designed in multiple plastic layers, andASLAN LAW, P.C.Application No.: 16/405,870Docket No.: 8000-001IPUSIPage 7 of 10 one of the multiple plastic layers has a metallic coating (Fig. 11, see: two polystyrene outer clam-shell layers which are free of metallic coating, and inner plastic-metal-plastic pouch, which is encapsulated by the two outer clam-shell layers).
Regarding claim 23, Walters further discloses the plastic film material is designed in multiple plastic layers, and one of the multiple plastic layers has a metallic coating (Fig. 11, see: two polystyrene outer clam-shell layers which are free of metallic coating, and inner plastic-metal-plastic pouch, which is encapsulated by the two outer clam-shell layers).
Regarding claim 24, Walters further discloses the plastic film material is designed in multiple plastic layers, and one of the multiple plastic layers has a metallic coating (Fig. 11, see: two polystyrene outer clam-shell layers which are free of metallic coating, and inner plastic-metal-plastic pouch, which is encapsulated by the two outer clam-shell layers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2007/0116599 A1, cited in IDS filed 05/07/2019), in view of Ohishi et al. (USP 6,019,945).
Regarding claims 16 and 25-27, Walters further discloses temperature-controlled storage areas to contain the reagent cartridges (Fig. 1, [0039], see: 34, 35).
Walters does not explicitly disclose the temperature-controlled storage areas being configured to provide a cooling function.
(Fig. 2) comprising a plurality of reagent bottles (12) stored within a reagent refrigerator (62).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a reagent refrigerator into the device disclosed by Walters, as taught by Ohishi, since such a modification would have provided for improved temperature control, extended reagent freshness, and decreased operational costs.  Additionally, it would also be obvious to one of ordinary skill in the art to obtain the details of the temperature-controlled storage areas missing from the primary reference by using a literature search, or other known references such as Ohishi.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J EOM/           Primary Examiner, Art Unit 1797